Citation Nr: 0308335	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  00-21 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder.

(The issue of entitlement to service connection for post-
traumatic stress disorder will be the subject of a later 
decision).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from March 1966 to March 1968.  
He served in the Republic of Vietnam from August 1966 to 
August 1967.

This appeal arises from a July 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that determined the veteran 
had not submitted new and material evidence to reopen a 
previously denied claim for service connection for post-
traumatic stress disorder (PTSD).  In a Supplemental 
Statement of the Case (SSOC) issued in January 2003, the RO 
determined that new and material evidence had been submitted 
and denied the claim on the merits.  

The Board of Veterans' Appeals (Board) is undertaking 
additional development on the matter of the veteran's claim 
of entitlement to service connection for PTSD, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it 
is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  See 
38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.


FINDINGS OF FACT

1.   In January 1997, the RO denied the veteran's claim for 
entitlement to service connection for PTSD.  He did not 
appeal this determination.

2.  The additional evidence added to the record since January 
1997 is not duplicative of evidence previously on file and, 
by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the claim.


CONCLUSIONS OF LAW

1.  The January 1997 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104(a) (2002).

2.  Subsequent to the decision of January 1997 denying 
entitlement to service connection for PTSD, new and material 
evidence sufficient to reopen the claim was received.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (Effective 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

To the extent that the issue is new and material evidence, 
the Board is satisfied that all relevant facts regarding the 
issue decided below have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to notify and assist.  See 38 U.S.C.A. 
§ 5103, 5103A, 5107 (West 1991 & 2002); 38 C.F.R. § 3.159 
(2002).  The Board also finds that the recent publication of 
new regulations implementing the Veterans Claims Assistance 
Act of 2000 (VCAA) does not require further development 
because, "the provisions of (the new regulations) merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 
29, 2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  In any event, based on the favorable 
decision discussed below, the Board finds that any failure in 
VA's duty to notify and assist the veteran regarding his 
claim for new and material evidence is moot.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).




Submission of New and Material Evidence

Initially, the Board notes that a new regulatory definition 
of new and material evidence became effective on August 29, 
2001.  See 66 Fed.Reg 45620 (2001).  However, those 
provisions are only applicable to claims filed on or after 
August 29, 2001.  As the veteran's claim substantially 
predates August 2001, the new regulatory criteria are not 
applicable.

In a rating decision of January 1997, the RO denied 
entitlement to service connection for PTSD, on the bases that 
the veteran's treatment records did not indicate a diagnosis 
for PTSD and that there was no verified stressor from his 
military service.  He was notified of this decision and his 
appellant rights by letter of January 1997 sent to his last 
reported address.  This address had been reported on the 
veteran's claim received in August 1996.  He did not respond 
to this notification within one year.  There is no objective 
evidence, nor has the veteran alleged, that he did not 
receive the January 1997 notification.  This decision is 
final.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  For the limited purpose of determining whether to 
reopen a claim, the credibility of the evidence is to be 
presumed; however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The evidence of record in January 1997 included the veteran's 
allegations of August 1982 and May 1996 that his current 
psychiatric disability was the result of stressful combat 
situations during his service in Vietnam.  A lay statement 
from a current friend dated in May 1996 reported that the 
veteran constantly talked about a stressful combat situation 
the veteran was in during his Vietnam service.  The friend 
felt that the veteran suffered with PTSD due to these 
experiences.  The stressful event documented was the 
veteran's unit being penned down in a firefight with the 
enemy.  A South Korean Marine unit eventually relieved them.

The veteran's service personnel records noted his military 
service in Vietnam was from August 1966 to August 1967.  He 
was assigned to Company B of the 864th Engineer Battalion 
(Construction) as a tractor operator.  His duties with this 
unit included "felled trees as member of logging crewman.  
Trimmed excess branches from trees."  On his separation 
examination of February 1968, the veteran's psychiatric 
evaluation was reported to be normal.  The DD 214 of August 
1968 indicated that his decorations included the Vietnam 
Service Medal with one Bronze Service Star and the Republic 
of Vietnam Campaign Medal.  

A state hospital summary dated in May 1973 indicated that the 
veteran had been picked up wandering the streets confused and 
incoherent.  He acknowledged a history of drug and marijuana 
use.  The final diagnosis was psychosis associated with drug 
or poison intoxication.  A VA hospital summary for a period 
of hospitalization from September to October 1980 again noted 
a history of heavy alcohol and marijuana use since the 
veteran's military service.  The diagnosis was "alcoholism 
schizophrenia type unknown by history."  VA outpatient 
records dated in the 1980s reported the veteran's complaints 
of psychiatric problems.  The only assessment noted as 
"N.P."  A VA psychiatric consultation of September 1986 
noted an impression of chronic paranoid schizophrenia, in 
remission.  A VA discharge summary dated in April 1987 
reported that the veteran had been seen for alcohol 
detoxification.  The diagnoses included alcohol and cocaine 
dependence.  
Private psychiatric evaluations dated from 1988 to 1995 
reported the veteran's ongoing psychiatric treatment.  The 
diagnoses included atypical psychosis, psychotic disorder not 
otherwise specified (NOS), personality disorder NOS, alcohol 
abuse/dependence, cannabis (marijuana) abuse/dependence, and 
amphetamine abuse.

Since the January 1997 decision, VA has received duplicate 
private treatment records and lay statements from the veteran 
alleging that his stressful experiences in Vietnam have led 
to PTSD.  In addition, letters from the veteran's VA 
therapist dated in February and May 2001 indicated that he 
currently suffers with PTSD as a result of his service in 
Vietnam.  A VA psychologist's evaluation was obtained in 
August 2001.  During this interview, the veteran reported 
additional stressors from Vietnam to include experiencing a 
rocket attack on his unit the day of his arrival in Vietnam, 
and almost going off the side of a mountain on an out of 
control bulldozer.  The diagnoses included PTSD, major 
depressive disorder, and a history of schizophrenia.  A VA 
psychiatric examination of January 2002 noted the veteran's 
previously reported three stressors from Vietnam.  The 
diagnoses were schizophrenia (paranoid type), PTSD (late 
onset), major depressive disorder (in remission), and alcohol 
dependence (in remission).  A response from the U. S. Armed 
Force's Center for Unit Records Research (Center) provided VA 
with Operational Reports from the veteran's unit in Vietnam 
for the first two quarters of 1967.  These records failed to 
verify the veteran's stressors.  However, they did report for 
the quarter ending in April 1967 that C Company "continued 
to have one of the major defensive combat roles in the area, 
which is frequently under enemy harassment."

The evidence received since January 1997 is new and material 
in that it provides new evidence of in-service stressors, 
that is, a rocket attack on the veteran's unit in August 1966 
and his almost going off a mountain on a bulldozer, that are 
capable of verification.  This evidence was not before VA in 
January 1997.  In addition, the new medical evidence contains 
diagnoses of PTSD based on the veteran's reported Vietnam 
stressors.  For this reason, the Board finds that the 
evidence added to the record since January 1997 is so 
significant that it must be considered in order to fairly 
decide the claim.




ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for PTSD having 
been submitted, the claim is reopened.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

